Title: From Thomas Jefferson to United States Congress, 26 January 1807
From: Jefferson, Thomas
To: United States Congress


                        
                            To the Senate and House of Representatives 
                                of the United States.
                        Jan. 26. 1807.
                  
                        I recieved from Genl. Wilkinson, on the 23d. inst. his affidavit charging Samuel Swartwout, Peter V. Ogden,
                            and James Alexander with the crimes described in the affidavit, a copy of which is now communicated to both houses of
                            Congress.
                        It was announced to me at the same time that Swartwout & Bollman, two of the persons apprehended by him,
                            were arrived in this city, in custody each of a military officer. I immediately delivered to the Attorney of the US. in
                            this district the evidence recieved against them, with instructions to lay the same before the judges and apply for their
                            process to bring the accused to justice; and I put into his hands orders to the officers having them in custody, to
                            deliver them to the Marshal on his application.
                        
                            Th: Jefferson
                            
                            
                        
                    